Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Program 2.0
The AFCP2.0 filed on 01/17/2022 has been fully considered and it is ok to enter.

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-20 is indicated because: 
The applicant’s argument on Remark filed on 01/17/2022 has been fully considered and it is persuasive, such that all the Rejections in the previous office action are withdrawn; 
The prior art of record does not anticipate or render fairly obvious in combination with all the additional limitations of the claimed invention such as a plate disposed onto, and configured to translate linearly relative to the platform as cited in the independent claim 1 and the alignment mechanism includes: a guide plate configured to contact and move the box laterally when the plate is moving from the first state toward the second state, and a stopping plate attached to the guide plate and configured to contact and prevent the box from moving further in the first longitudinal direction when the plate moves from the first state toward the second state a first distance,...a ledge attached to the platform and configured to receive the box from the platform; and a sensor associated with the ledge and configured to detect an object on the ledge, wherein the plate of the tray mechanism is prevented from moving from the second state toward the first state when the sensor detects the object on the ledge as cited in the independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761 
01/21/2022